  Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 1 of 13. PageID #: 26739



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                           MDL No. 2804
OPIATE LITIGATION
                                                      Case No. 17-md-2804
This document relates to:
The County of Summit, Ohio, et al. v. Purdue          Hon. Dan Aaron Polster
Pharma L.P., et al., Case No. 18-op-45090
City of Cleveland, Ohio, et al. v. Purdue
Pharma L.P., et al., Case No. 18-op-451312
County of Cuyahoga, Ohio, et al. v. Purdue
Pharma L.P., et al., Case No. 17-op-45004


MANUFACTURER DEFENDANTS’ MOTION TO COMPEL IMMEDIATE AND FULL
           COMPLIANCE WITH DISCOVERY RULING NO. 5

       The Track 1 Plaintiffs’ Response to this Court’s Order on Discovery Ruling No. 5 (Dkt.

1058) is their latest attempt to have it both ways. Specifically, Plaintiffs seek to evade a

requirement that they provide admittedly relevant information while simultaneously trying to keep

an escape hatch open in case they later want to rely on the information sought themselves. In

doing so, they have flouted the Court’s unambiguous direction. The Court allowed Track 1

Plaintiffs to “elect not to answer” three interrogatories (Nos. 6, 7, and 10) pursuant to Discovery

Ruling No. 5 only if they “categorically and affirmatively” state that:

       (1) they will not assert, either in expert opinions or factual presentations at trial,
       that any specific prescriptions “were unauthorized, medically unnecessary,
       ineffective, or harmful” or that the “filling of any specific prescriptions caused or
       led to harm for which Plaintiffs seek to recover,” and (2) Plaintiffs instead will rely,
       at trial and in expert opinions, solely on a theory of aggregate proof.

Dkt. 1047 at 1 (footnote and brackets omitted). The Court left no ambiguity that Plaintiffs had

only two choices: (1) make the categorical and affirmative statement quoted above in response to

all three interrogatories or (2) fully comply with Discovery Ruling No. 5 and respond to each of

them as set forth in Discovery Ruling 5.
  Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 2 of 13. PageID #: 26740



         Plaintiffs did neither. Instead, in contravention of the Court’s Order, Plaintiffs hedged their

bets, splitting their responses to the set of interrogatories and responding in two different ways

(neither of which complied). With respect to Interrogatory No. 6, Plaintiffs rewrote the Court’s

categorical and affirmative language, equivocating with respect to their current “intention”

regarding trial; with respect to Interrogatories Nos. 7 and 10, Plaintiffs both rewrote the Court’s

language and added language that makes it clear they still may attempt to use individual patient-

and prescription-level information in connection with experts and at trial.

         Plaintiffs’ equivocal and evasive responses underscore that the information sought in these

interrogatories is highly relevant—not only to the Manufacturer Defendants’ defenses but also to

Plaintiffs’ claims. Because Plaintiffs did not comply with the Court’s Order, Manufacturer

Defendants request an order compelling immediate and full compliance with Discovery Ruling

No. 5.

                                    *              *               *

         After months of delay, in which Plaintiffs simply refused to respond to Interrogatories Nos.

6, 7, and 10, the Special Master recognized that the information sought was relevant to the

Manufacturer Defendants’ defenses (as Plaintiffs conceded) and ordered that each Track 1 Plaintiff

respond to the modified interrogatories by, inter alia:

         •   Identifying and describing 500 prescriptions of opioids that were written in the
             Plaintiff’s jurisdiction in reliance on any alleged misrepresentations, omissions or other
             alleged wrongdoing by any Defendant (No. 6);

         •   Identify 300 persons who allegedly became addicted to any substance or was otherwise
             harmed as a result of any prescription of an opioid in the Plaintiff’s jurisdiction (No.
             7); and

         •   Identifying and describing 500 prescriptions of opioids that the Plaintiff contends were
             unauthorized, medically unnecessary, ineffective, or harmful (No. 10).




                                                   2
    Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 3 of 13. PageID #: 26741



Dkt. 1027. Given the broad scope of Plaintiffs’ allegations and the harms for which they seek

recovery, the modest effort Discovery Ruling No. 5 required of Plaintiffs was more than

reasonable. Indeed, this information represents only a tiny fraction of the opioid prescriptions in

the Track 1 jurisdictions that Plaintiffs allege were improper (e.g., medically unnecessary), would

not have been written but for Manufacturer Defendants’ alleged misrepresentations, and resulted

in harm. 1

         Rather than comply with their discovery obligations, Plaintiffs objected to the Special

Master’s Ruling, insisting that the aggregate proof they “intend” to use to prove their claims—the

details of which they have never articulated—renders the information sought irrelevant to their

claims. E.g., Dkt. 1031 at 14. Putting Plaintiffs’ contentions to the test, the Court kept in place

Discovery Ruling No. 5 but allowed Plaintiffs a very specific out: “Instead of answering the

disputed interrogatories as required by the Discovery Ruling, Plaintiffs may instead elect not to

answer them on the condition that Plaintiffs instead categorically and affirmatively respond to

the disputed interrogatories by” making the statements set forth by the Court. Dkt. 1047 at 1

(second emphasis added). The Order concluded: “Given the short time remaining for fact

discovery, Plaintiffs are directed to choose whether they will comply with Discovery Ruling #5 or

make the aforementioned affirmative statements by Monday, October 22, 2018.” Id. at 2. After

receiving a two-day extension, Plaintiffs failed to comply with the Court’s Order—they did not




1
  Defendants dispute that any medically unnecessary or medically inappropriate prescription were written as a result
of wrongful conduct by a defendant that led to recoverable harm suffered by Plaintiffs. That is why Defendants have
repeatedly sought (in a variety of ways) evidence Plaintiffs purport to have to the contrary. Defendants are entitled to
any and all of the information Plaintiffs have regarding such medically unnecessary or inappropriate prescriptions,
regardless of how Plaintiffs state they may attempt to prove their claims. For purposes of this motion, however,
Defendants seek only compliance with Discovery Ruling 5, which ordered that a small subset of that information be
provided.



                                                           3
  Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 4 of 13. PageID #: 26742



did not choose Option 1 or Option 2 as directed but cobbled together their own third option,

depriving Defendants of critical discovery once again.

        Response to Interrogatory No. 6: After opening their response to Interrogatory No. 6

with a non-responsive narrative, Plaintiffs changed the Court’s language: “Plaintiffs do not intend

to assert, either in expert opinions or factual presentations at trial, that any specific prescription

was unauthorized, medically unn[e]cessary, ineffective, or harmful, or that the filling of any

specific prescription caused or led to harm for which Plaintiffs seek to recover.” Dkt. 1058 at 3

(emphasis added). Plaintiffs’ unilateral modification guts the Court’s explicit condition—that

Plaintiffs affirmatively state that they “will not assert” these things. Dkt. 1047 at 1.

        Plaintiffs not only changed the Court’s language, they added to it in a way that makes it

unclear whether they will seek to use specific patient- and prescription-level information at trial.

The Court’s Order also required the Plaintiffs to state affirmatively that they “will rely, at trial and

in expert opinions, solely on a theory of aggregate proof”—full stop. Dkt. 1047 at 2. In response

to Interrogatory No. 6, however, Plaintiffs have added the qualifying phrase at the end of the

sentence: “in asserting that Defendants’ conduct violated the law, caused their damages and/or

created a public nuisance, as more fully alleged in their Complaints and proved at trial.” Dkt. 1058

at 3. Particularly in light of their amended responses to the other two interrogatories (described

below), this qualifying phrase indicates that Plaintiffs may well attempt to use patient- and

prescription-level information in some manner at trial that does not fall exclusively into the

categories they have identified.

        Response to Interrogatories Nos. 7 and 10: Plaintiffs again craft their own language in

response to Interrogatory No. 7, stating “Plaintiffs do not intend to [as opposed to “will not”]

assert, either in expert opinions or factual presentations at trial, that any specific prescription




                                                   4
    Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 5 of 13. PageID #: 26743



caused or led to harm for which Plaintiffs seek to recover.” Dkt. 1058 at 3 (emphasis added).

Similarly, Plaintiffs open their new response to Interrogatory No. 10 by again stating “Plaintiffs

do not intend to [as opposed to “will not”] assert, either in expert opinions or factual presentations

at trial, than any specific prescription was unauthorized, medically unnecessary, ineffective, or

harmful.” Id. at 4 (emphasis added). Not only have Plaintiffs changed the unequivocal “will not”

to “do not intend” in response to these requests, neither response includes all of the language

required by subpart (1) of the Court’s order. 2

         Further, for each of these interrogatories, Plaintiffs fail to affirmatively state that they will

“solely” rely on a theory of aggregate proof; they conspicuously leave that word out of their

responses. Plaintiffs instead state:

         Notwithstanding this response, and solely for the purpose of preserving Plaintiffs’
         right to present additional evidence in expert opinions and at trial to address the
         harm alleged to Plaintiffs, as opposed to individuals, and to address any
         contingencies that come to light during discovery, Plaintiffs will identify
         individuals sufficient to respond to the interrogatory as modified by Discove[r]y
         Ruling 5, by November 2, 2018.

Dkt. 1058 at 3, 4 (emphasis added). The Court did not give Plaintiffs the choice to only “identify

individuals sufficient to respond to the interrogatory.” Nor can the identification of individuals

alone sufficiently respond to these interrogatories. Interrogatory No. 7 requires each Track 1

Plaintiff to identify not only 300 individuals in the Plaintiff’s jurisdiction harmed by an opioid

prescription but also:

         (i) the particular type of alleged harm that the individual experienced, (ii) the
         particular opioid(s) that he or she took and/or was prescribed, (iii) when each
         prescription at issue was written, (iv) the condition for which each prescription was



2
  In response to Interrogatory No. 7, Plaintiffs fail to state that they will not assert that “any specific prescriptions were
unauthorized, medically unnecessary, ineffective, or harmful.” In the response to Interrogatory No. 10 they omit the
representation that they will not assert that “any specific prescriptions caused or led to harm for which Plaintiffs seek
to recover.”



                                                              5
  Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 6 of 13. PageID #: 26744



       written, and (v) the allegedly false, misleading, or deceptive statement or omission
       that purportedly caused the healthcare provider to write the prescription.

Dkt. 1027 at 3. Interrogatory No. 10 asks for information about “unauthorized, medically

unnecessary, ineffective, or harmful” prescriptions, not individuals, including (among other

information) “the basis for [the Plaintiff’s] assertion that the prescription was unauthorized,

medically unnecessary, ineffective or harmful.” Id. at 4.

       Taken together, Plaintiffs’ responses demonstrate that they are not “categorically”

committing to anything. They do not state, as they were ordered to, (1) that they “will not assert,

either in expert opinions or factual presentations at trial, that any specific prescriptions ‘were

unauthorized, medically unnecessary, ineffective, or harmful’ or that the ‘filling of any specific

prescriptions caused or led to harm for which Plaintiffs seek to recover,’”; and (2) that they will

“rely, at trial and in expert opinions, solely on a theory of aggregate proof.” Dkt. 1047 at 1-2

(emphasis added). Instead, their responses are full of equivocations and purposeful additions or

deletions of language. This gamesmanship should not be tolerated, and Plaintiffs should be

compelled to provide full and complete answers to all of the interrogatories as required by

Discovery Ruling 5.

        Put simply, there is no way to take the constituent parts—individual interactions, doctors,

prescriptions, individuals, and harms—out of this case just because Plaintiffs claim they intend to

proceed on an “aggregate” basis. Cf. Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d

331, 345 (4th Cir. 1998) (“In sum, plaintiffs portrayed the class at trial as a large, unified group

that suffered a uniform, collective injury. And [the defendant] was often forced to defend against

a fictional composite without the benefit of deposing or cross-examining the disparate individuals

behind the composite creation.”); see also Arcangelo, Inc. v. DirectBuy, Inc., 2015 WL 5148513,

at *3 (N.D. Ind. Sept. 2, 2015) (“[A] party is entitled to seek discovery on its theory of the facts



                                                 6
  Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 7 of 13. PageID #: 26745



and the law, and is not limited in discovery by the opponent’s theory.”) (quoting 8 Fed. Prac. &

Proc. Civ. § 2011 (3d ed.)). Setting aside the legal infirmities with this approach, any aggregate

proof upon which Plaintiffs intend to rely must necessarily be the sum of individual prescriptions

that were improper. Defendants must be permitted discovery to challenge those constituent parts.

       Plaintiffs’ evasive language only reinforces the Manufacturer Defendants’ concern that the

modest numbers ordered in Discovery Ruling No. 5 will be insufficient to provide critical and

admittedly relevant information that go to the essence of their defenses. For now, however,

because Plaintiffs failed to meet the explicit condition this Court adopted if Plaintiffs wanted to

avoid providing the information required by Discovery Ruling No. 5, Defendants seek an order

compelling immediate and full compliance, particularly “[g]iven the short time remaining for fact

discovery.” Dkt. 1047 The Manufacturer Defendants respectfully request that the Court order

each of the Track 1 Plaintiffs to respond fully and completely to the requests (as modified by

Discovery Ruling No. 5) by November 2—a date Plaintiffs themselves committed to on October

11. Dkt. 1043-1.



Dated: October 29, 2018                          Respectfully submitted,

                                                 /s/ Donna M. Welch
                                                 Donna M. Welch, P.C.
                                                 KIRKLAND & ELLIS LLP
                                                 300 North LaSalle, Chicago, IL 60654
                                                 Tel: (312) 862-2000
                                                 donna.welch@kirkland.com

                                                 Attorney for Defendant Allergan Finance, LLC
                                                 f/k/a Actavis, Inc. f/k/a Watson
                                                 Pharmaceuticals, Inc.




                                                7
Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 8 of 13. PageID #: 26746



                                     /s/ Steven A. Reed (consent)
                                     Steven A. Reed
                                     Eric W. Sitarchuk
                                     Rebecca J. Hillyer
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1701 Market St.
                                     Philadelphia, PA 19103-2921
                                     Tel: (215) 963-5603
                                     steven.reed@morganlewis.com
                                     eric.sitarchuk@morganlewis.com
                                     rebecca.hillyer@morganlewis.com

                                     Brian M. Ercole
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     200 S. Biscayne Blvd., Suite 5300
                                     Miami, FL 33131-2339
                                     Tel: (305) 415-3000
                                     brian.ercole@morganlewis.com

                                     Attorneys for Teva Pharmaceuticals, USA,
                                     Inc.; Cephalon, Inc.; Watson Laboratories,
                                     Inc.; Actavis LLC; and Actavis Pharma, Inc.
                                     f/k/a Watson Pharma, Inc.



                                     /s/ Mark S. Cheffo (consent)
                                     Mark S. Cheffo
                                     Sheila L. Birnbaum
                                     Hayden A. Coleman
                                     DECHERT LLP
                                     Three Bryant Park
                                     1095 Avenue of the Americas
                                     New York, NY 10036
                                     Tel: (212) 698-3500
                                     Mark.Cheffo@dechert.com
                                     Sheila.Birnbaum@dechert.com
                                     Hayden.Coleman@dechert.com

                                     Attorneys for Defendants Purdue Pharma L.P.;
                                     Purdue Pharma Inc.; and The Purdue
                                     Frederick Company




                                     8
Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 9 of 13. PageID #: 26747



                                     /s/ Charles C. Lifland (consent)
                                     Charles C. Lifland
                                     Sabrina H. Strong
                                     O’MELVENY & MYERS LLP
                                     400 S. Hope Street
                                     Los Angeles, CA 90071
                                     Telephone: (213) 430-6000
                                     Facsimile: (213) 430-6407
                                     clifland@omm.com
                                     sstrong@omm.com

                                     Daniel M. Petrocelli
                                     O’MELVENY & MYERS LLP
                                     1999 Avenue of the Stars, 8th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 553-6700
                                     Facsimile: (310) 246-6779
                                     dpetrocelli@omm.com

                                     Attorneys for Defendants Janssen
                                     Pharmaceuticals, Inc.; Johnson & Johnson;
                                     Janssen Pharmaceutica, Inc. n/k/a Janssen
                                     Pharmaceuticals, Inc.; and Ortho-McNeil-
                                     Janssen Pharmaceuticals, Inc. n/k/a Janssen
                                     Pharmaceuticals, Inc.




                                     9
Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 10 of 13. PageID #: 26748



                                      /s/ Jonathan L. Stern (consent)
                                      Jonathan L. Stern
                                      Arnold & Porter Kaye Scholer LLP
                                      601 Massachusetts Ave. NW
                                      Washington, DC 20001
                                      Tel: (202) 942-5000
                                      jonathan.stern@arnoldporter.com

                                      Sean O. Morris
                                      Arnold & Porter Kaye Scholer LLP
                                      777 S. Figueroa St., Suite 4400
                                      Los Angeles, CA 90017
                                      Tel: (213) 243-4000
                                      sean.morris@arnoldporter.com

                                      Attorneys for Defendants Endo Health
                                      Solutions Inc.; Endo Pharmaceuticals Inc.;
                                      Par Pharmaceutical, Inc.; and Par
                                      Pharmaceuticals Companies, Inc.



                                      /s/ Brien T. O’Connor (consent)
                                      Brien T. O’Connor
                                      Andrew J. O’Connor
                                      ROPES & GRAY LLP
                                      Prudential Tower
                                      800 Boylston St.
                                      Boston, MA 02199-3600
                                      Tel: (617) 235-4650
                                      Brien.O’Connor@ropesgray.com
                                      Andrew.O’Connor@ropesgray.com

                                      Attorneys for Defendants Mallinckrodt LLC
                                      and SpecGx LLC




                                     10
Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 11 of 13. PageID #: 26749



                                      /s/ Eric. H. Zagrans (consent)
                                      Eric H. Zagrans (0013108)
                                      ZAGRANS LAW FIRM LLC
                                      6100 Oak Tree Boulevard, Suite 200
                                      Cleveland, Ohio 44131
                                      Tel: (216) 771-1000
                                      eric@zagrans.com

                                      J. Matthew Donohue
                                      Joseph L. Franco
                                      HOLLAND & KNIGHT LLP
                                      2300 U.S. Bancorp Tower
                                      111 S.W. Fifth Avenue
                                      Portland, OR 97204
                                      Tel: (503) 243-2300
                                      matt.donohue@hklaw.com
                                      joe.franco@hklaw.com

                                      Nicholas A. Sarokhanian
                                      HOLLAND & KNIGHT LLP
                                      200 Crescent Court, Suite 1600
                                      Dallas, TX 75201
                                      Tel: 214.964.9500
                                      nicholas.sarokhanian@hklaw.com

                                      Attorneys for Insys Therapeutics, Inc.




                                     11
 Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 12 of 13. PageID #: 26750



                          LOCAL RULE 7.1(f) CERTIFICATION

       I certify that this case has been designated a “complex case” under CMO One §2(h)

[Dkt. 232], and that this memorandum adheres to the page limitations for complex cases set forth

in Local Rule 7.1(f).



Dated: October 29, 2018
                                                /s/ Donna M. Welch
                                                Donna M. Welch, P.C.
                                                KIRKLAND & ELLIS LLP
                                                300 North LaSalle, Chicago, IL 60654
                                                Tel: (312) 862-2000
                                                donna.welch@kirkland.com
 Case: 1:17-md-02804-DAP Doc #: 1066 Filed: 10/29/18 13 of 13. PageID #: 26751



                                       Certificate of Service

       I hereby certify that on October 29, 2018, a copy of the foregoing Manufacturer

Defendants’ Motion To Compel Immediate And Full Compliance With Discovery Ruling No. 5

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.



                                                   /s/ Donna M. Welch
                                                   Donna M. Welch, P.C.
                                                   KIRKLAND & ELLIS LLP
                                                   300 North LaSalle, Chicago, IL 60654
                                                   Tel: (312) 862-2000
                                                   donna.welch@kirkland.com
